DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received November 8, 2021:
Claims 1-26 are pending.
The previous objection to the abstract has been withdrawn in light of the amendment.
The previous 112(b) rejections have been withdrawn in light of the amendment.
The core of the previous prior art rejections are maintained.  However, a new reference is relied upon to render obvious the newly cited claim limitations.  All changes to the rejection are necessitated by the amendment.  Thus, the action is final.
Information Disclosure Statement
The information disclosure statements filed November 5, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits. 
Claim Objections
Claim 22 is objected to because of the following informalities:  having unnecessary capitalization in “Antimicrobial Wound Dressing” (line 3).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 22, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 25 list saliva and urine as examples of moisture (for the electrolyte).  However, the disclosure as originally filed does not provide support for saliva and urine being the fluids.  Thus, the amended claims contain new matter.
Claim 22 recites that the electrochemical fabric comprises “commercially-available Antimicrobial Wound Dressing.”  However, the disclosure as originally filed does not provide support for all commercially available antimicrobial wound dressings in general.  Para 0041 sets forth ProcelleraTM as an example, which is 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-18, 21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0271424 (Revol Cavalier) in view of WO 2016/021684 A1 (Takahashi et al.) (note: US 2017/0229704 is relied upon as the English language translation of the WO document). 
	As to claim 1, Revol Cavalier teaches an electrochemical fabric comprising: one or more cells (electrochemical cell; abs), wherein each cell comprises: a fabric substrate (fabric clothing [1]; abs, figs. 1-5); and a pair of electrodes positioned on or within the fabric substrate (electrodes [21], [22]; abs, figs. 1-5, para 0030), wherein the pair of electrodes comprise an anode and a cathode (figs. 1-5; para 0054-0055, 0057, 0059, 0063); and an electrolyte (physiological fluid; abs), wherein the electrolyte causes a reduction-oxidation (redox) reaction between the anode and cathode that generates electrical energy (indicated by example 1, para 0087).
	Revol Cavalier does not teach of two or more pairs of electrodes, wherein each of the two or more pairs of electrodes are electrically connected to increase a voltage and/or current of the generated electrical energy.
	However, Takahashi et al. the that one of ordinary skill in the art would be aware of a cell having both a single pair of electrodes, as well as two or more pairs of electrodes Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use two or more pairs of electrodes within a cell (wherein each of the two or more pairs of electrodes are electrically connected to increase a voltage and/or current of the generated electrical energy), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Also see MPEP §2144.04(VI)(B).

	As to claim 3, Revol Cavalier teaches the moisture comprises perspiration (sweat) from a person wearing the electrochemical fabric, wound exudate (exudate), saline (tears), and blood (para 0036-0037).
	As to claim 4, Revol Cavalier’s electrochemical fabric comprises all or a portion of a garment intended to be worn by a person (clothing; para 0039-0040).  
	As to claim 5, Revol Cavalier teaches circuitry connected to at least one of the one or more cells such that the generated electrical energy is used to at least partially power the circuitry (delivery of electricity generated to an electrical or electronic apparatus; para 0066).  
	As to claim 6, Revol Cavalier the circuitry includes an energy storage device (capacitor; fig. 6, para 0072, 0086).  
	As to claim 7, Revol Cavalier’s energy storage device comprises a capacitor or a battery (capacitor; fig. 6, para 0072, 0086).  
	As to claim 8, Revol Cavalier’s circuitry comprises a sensor (electronic apparatus includes a sensor; para 0069).
	As to claim 9, Revol Cavalier’s sensor comprises a wireless sensor (exemplified is dehydration sensor within the clothing using electricity generated by the battery (para 0070-0071), thus wireless).
	As to claim 10,   Revol Cavalier’s sensor comprises a batteryless wound sensor (the electronic apparatuses (sensors) are powered by the cell and are low electricity consumption (para 0066, 0069-0070) (thus not requiring another battery - batteryless); 
	As to claim 12, Revol Cavalier teaches a plurality of cells, wherein the plurality of cells are electrically connected in electrical series to increase a voltage of the generated electrical energy (fig. 3, para 0057).
	As to claim 13, Revol Cavalier teaches a plurality of cells, wherein the plurality of cells are electrically connected in electrical parallel to increase a current of the generated electrical energy (fig. 5, para 0063).  
	As to claim 14, Revol Cavalier teaches each of the plurality of cells is separated from an adjoining cell by an insulating layer [6] (fig. 3; para 0057).  Revol Cavalier does not specifically state that the insulating layer is also hydrophobic (constituting a hydrophobic barrier as claimed).  
	However, Revol Cavlier sets forth the use of a hydrophobic region as well as insulating sheath to prevent electrolyte from entering an area, thus preventing short circuiting (para 0057-0058).  Thus, Revol Cavalier shows that a hydrophobic material/barrier and an insulating material serve the same purpose – prevent electrolyte from entering an area and prevent short circuiting – and thus the substitution of a hydrophobic barrier as the insulating layer would yield the predictable result of insulating cells from one another and prevent short circuiting, thus resulting in an operable battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute a hydrophobic barrier as the insulating layer, as the substitution would yield the predictable result of insulating cells from one another Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 15, Revol Cavalier’s hydrophobic barrier comprises one or more of hydrophobic sprays, lubricant impregnated surfaces, carbon nanotubes, and silicone (silicone-based materials embodied; para 0060).  
	As to claim 16, Revol Cavalier’s fabric substrate is comprised of material that is substantially electrically insulating when dry (as battery function is only achieved when a conductive liquid is added; para 0024).
	As to claim 17, Revol Cavalier’s fabric substrate is comprised of one or more of silk, cotton, polyester, hemp, bamboo, cellulose, and poly microfiber-based fabrics (cotton, cellulose, and polyester; para 0043).
	As to claim 18, at least one Revol Cavalier’s anode and cathode are comprised of silver, silver chloride, silver compounds, gold, gold compounds, platinum, platinum compounds, or any other biocompatible electrically-conductive material (gold; para 0051).  (Note: Takahashi et al. has been relied upon to render obvious the presence of two or more anodes and two or more cathodes; see the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)
	As to claim 21, Revol Cavalier teaches at least one of the anode and the cathode are woven into the fabric substrate (para 0049).  (Note: Takahashi et al. has been relied upon to render obvious the presence of two or more anodes and two or more cathodes; 
	As to claim 23, Revol Cavalier teaches a method of electrical energy generation comprising: wearing, by a person, a garment (clothing), wherein at least a portion of the garment comprises an electrochemical fabric, said electrochemical fabric comprising: one or more cells, wherein each cell comprises a fabric substrate (fabric clothing [1]; abs, figs. 1-5); and one pair of electrodes positioned on or within the fabric substrate (electrodes [21], [22]; abs, figs. 1-5, para 0030), wherein the pair of electrodes comprise an anode and a cathode (figs. 1-5; para 0054-0055, 0057, 0059, 0063); an electrolyte (physiological fluid; abs), wherein the electrolyte causes a reduction-oxidation (redox) reaction between the anode and cathode pair that generates electrical energy (indicated by example 1, para 0086-0087), and harvesting energy (charge stored in a capacitor) from the electrochemical fabric when the electrolyte (physiological fluid; abs) causes the reduction-oxidation (redox) reaction between the anode and cathode that generates electrical energy (indicated by example 1, para 0086- 0087).
	Revol Cavalier does not teach of two or more pairs of electrodes, wherein each of the two or more pairs of electrodes are electrically connected to increase a voltage and/or current of the generated electrical energy.
	However, Takahashi et al. the that one of ordinary skill in the art would be aware of a cell having both a single pair of electrodes, as well as two or more pairs of electrodes (figs. 1-2; para 0081) (note: the connection seen in fig. 2 would render obvious “wherein each of the two or more pairs of electrodes are electrically connected to increase a voltage and/or current of the generated electrical energy”).  Accordingly, at the very least, using Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use two or more pairs of electrodes within a cell (wherein each of the two or more pairs of electrodes are electrically connected to increase a voltage and/or current of the generated electrical energy), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Also see MPEP §2144.04(VI)(B).
	As to claim 24, Revol Cavalier’s electrolyte comprises moisture (physiological/bodily fluid – sweat, urine, blood, tears, saliva, lymph, or exudate) (para 0036-0037).

	As to claim 26, Revol Cavalier’s electrochemical fabric comprises all or a portion of a garment intended to be worn by a person (clothing; para 0039-0040).  
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revol Cavalier in view of Takahashi et al., as applied to claim 1 above, and further in view of US 2010/0069813 (Crisp).  
	As to claim 11, Revol Cavalier teach using their fabric/battery as a dressing/bandage (using blood/exudate as an electrolyte) (para 0076).  
	Revol Cavalier do not teach that the cathode is comprised of oxides of silver (Ag2O) and the anode is comprised of zinc (Zn).
	However, Crisp teach wound dressing/bandages, wherein silver oxides and zinc are used to form galvanic current in the presence of physiological fluids (para 0018, 0025).  The motivation for using silver oxide as the cathode and zinc as the anode to generate galvanic current in the presence of physiological fluid is that these materials assist healing (by being microcidal and assisting in metabolic processes) (para 0025).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use oxides of silver (as the cathode) and zinc (as the anode) to generate galvanic current in the presence of physiological fluid (as taught by Crisp and applied to Revol Cavalier) in order to assist healing (by being microcidal and assisting in metabolic processes).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revol Cavalier in view of Takahashi et al., as applied to claim 1 above, and further in view of “Textile energy storage in perspective” (provided on the IDS) (Jost et al.). 
	As to claim 19, Revol Cavalier does not teach that at least one of the anode and the cathode are printed on the fabric substrate.  (Note: Takahashi et al. has been relied upon to render obvious the presence of two or more anodes and two or more cathodes; see the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)
	However, Jost et al. teach of batteries incorporated into textiles, wherein the conductive materials are introduced via screen printing (section 2.1, first paragraph).  The substitution of one manner of introducing the conductive battery materials to the textile for another (i.e. screen printing, as recognized by Jost et al. for woven, as in Revol Cavalier) would yield the predictable result of providing battery materials in textiles.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute a screen printed anode and/or cathode for a woven anode and/or cathode, as the substitution would yield the predictable result of providing conductive battery materials to textiles.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 20, Jost et al. renders obvious the use of at least one of the anode and the cathode are printed on the fabric substrate using screen-printing techniques or are 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revol Cavalier in view of Takahashi et al, as applied to claim 1 above, and further in view of US 2015/0374984 (King et al.).
	As to claim 22, Revol Cavalier teach using their fabric/battery as a dressing/bandage (using blood/exudate as an electrolyte) (para 0076).  
	Revol Cavalier does not teach of that a portion of the electrochemical fabric comprises a commercially-available Antimicrobial Wound Dressing.  
	King et al. teach that using Procellera® (commercially available Antimicrobial Wound Dressing) as a wound dressing aids the wound healing process (para 0139-0142).  Thus, the motivation for using Procellera® (commercially available Antimicrobial Wound Dressing) as a wound dressing fabric (as taught by King et al. and applied to Revol Cavalier, as the fabric for the battery therein) is to aid the wound healing process.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use Procellera® (commercially available Antimicrobial Wound Dressing)as a wound dressing fabric (as taught by King et al. and applied to Revol Cavalier, as the fabric for the battery therein) in order to improve the healing process of 
Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that the amendment overcomes the rejection of record, as applied to claims 1 and 23, since Revol Cavalier’s single cell only has one pair of electrodes, while the instant application claims that each individual cell has a plurality of pairs.
	Examiner submits that in light of the amendment, Takahashi et al. is relied upon to render obvious the application of multiple cathode/anode pairs within a cell (as applied to Revol Cavalier) (see figs. 1-2 of Takahashi et al.; see also the rejection to claims 1 and 23 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake).  Additionally, the use of two or more pairs of electrodes (instead of one pair) is a mere duplication of parts, which has been held by the Office to be obvious; see MPEP §2144.04(VI)(B).  Thus, the argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759